Letton, J.,
concurring in part.
I cannot agree with the criticism made of the decisions of other courts. Under the statutory provisions, in my *610judgment the holdings cannot logically be otherwise. I trust, however, that the legislature will remedy the ob'vious defect in the statute which permits the possibility |of an unlearned or penniless convict remaining confined for the maximum term for the sole reason that he is unable to prepare and present for himself an application for release at an earlier time or to employ counsel for that purpose.